
	

113 HR 2597 IH: To prohibit Federal funding of National Public Radio and the use of Federal funds to acquire radio content.
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2597
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit Federal funding of National Public Radio and
		  the use of Federal funds to acquire radio content.
	
	
		1.Prohibition on Federal
			 funding of National Public Radio and radio content acquisition
			(a)In
			 generalNo Federal funds may
			 be made available—
				(1)to an organization that is incorporated as
			 of the date of the enactment of this Act for each of the purposes described in
			 subsection (c), or to any successor organization;
				(2)for payment of dues to an organization
			 described in paragraph (1); or
				(3)for the acquisition of radio programs
			 (including programs to be distributed or disseminated over the Internet) by or
			 for the use of a radio broadcast station that is a public broadcast station (as
			 defined in section 397(6) of the Communications Act of 1934 (47 U.S.C.
			 397(6))).
				(b)Rules of
			 construction
				(1)Other
			 purposesParagraphs (2) and
			 (3) of subsection (a) shall not be construed to prohibit the making available
			 of Federal funds to any entity, including an entity that engages in the payment
			 described in such paragraph (2) or the acquisition described in such paragraph
			 (3), for purposes other than such payment or acquisition.
				(2)Radio content
			 acquisition by Broadcasting Board of Governors or Defense Media
			 ActivitySubsection (a)(3)
			 shall not be construed to apply to the acquisition of radio programs by the
			 Broadcasting Board of Governors or the Defense Media Activity.
				(c)Purposes
			 describedThe purposes described in this subsection are the
			 following:
				(1)To propose, plan and develop, to acquire,
			 purchase and lease, to prepare, produce and record, and to distribute, license
			 and otherwise make available radio programs to be broadcast over noncommercial
			 educational radio broadcast stations, networks and systems.
				(2)To engage in research study activities with
			 respect to noncommercial educational radio programming and broadcasting.
				(3)To lease, purchase, acquire and own, to
			 order, have, use and contract for, and to otherwise obtain, arrange for and
			 provide technical equipment and facilities for the production, recording and
			 distribution of radio programs for broadcast over noncommercial educational
			 radio stations, networks and systems.
				(4)To establish and maintain one or more
			 service or services for the production, duplication, promotion and circulation
			 of radio programs on tape, cassettes, records or any other means or mechanism
			 suitable for noncommercial educational transmission and broadcast
			 thereof.
				(5)To cooperate and participate with foreign
			 broadcasting systems and networks in all aspects of international radio
			 programming and broadcasting.
				(6)To develop, prepare and publish
			 information, data, reports and other materials in support of or relating to
			 noncommercial educational radio programming and broadcasting.
				(7)To otherwise forward and advance the
			 development, production, distribution and use of noncommercial educational
			 radio programs, materials and services, and to assist and support noncommercial
			 educational radio broadcasting pursuant to the Public Broadcasting Act of 1967,
			 as it may from time to time be amended.
				(d)Federal funds
			 defined
				(1)In
			 generalIn this section, the term Federal funds
			 means, with respect to receipt by a non-Federal entity from the Federal
			 Government, the following:
					(A)Grants.
					(B)Loans.
					(C)Property.
					(D)Cooperative
			 agreements.
					(E)Direct
			 appropriations.
					(2)Grants or
			 subgrants from non-Federal entitySuch term also includes grants
			 or subgrants from Federal funds made available to a non-Federal entity.
				(e)Changes to
			 funding formulaSection
			 396(k)(3)(A) of the Communications Act of 1934 (47 U.S.C. 396(k)(3)(A)) is
			 amended—
				(1)in clause (iii),
			 by striking fiscal year and all that follows and inserting
			 fiscal year, such amounts shall be available for distribution among the
			 licensees and permittees of public radio stations pursuant to paragraph
			 (6)(B).; and
				(2)in clause (v)(II),
			 by striking clause (ii)(II) and (III) and inserting
			 clause (iii).
				(f)Conforming
			 amendmentsSection 396 of the Communications Act of 1934 (47
			 U.S.C. 396) is amended—
				(1)in subsection
			 (g)(2)—
					(A)in the matter
			 before clause (i) of subparagraph (B), by inserting (except for the
			 acquisition of radio programs) after public telecommunications
			 services; and
					(B)in subparagraph
			 (C), by inserting (except for the acquisition of radio programs)
			 after public telecommunications services;
					(2)in subsection
			 (k)—
					(A)in the 1st
			 sentence of paragraph (3)(B)(i)—
						(i)by
			 striking and subparagraph (A)(iii)(II); and
						(ii)by
			 striking or radio;
						(B)in the 3rd
			 sentence of paragraph (6)(B), by striking paragraph
			 (3)(A)(iii)(I) and inserting paragraph (3)(A)(iii);
			 and
					(C)in paragraph
			 (7)—
						(i)by
			 striking (iii)(I) and inserting (iii); and
						(ii)by
			 inserting (except for the acquisition of radio programming)
			 before the period at the end; and
						(3)in subsection
			 (l)(4)—
					(A)in the matter
			 before clause (i) of subparagraph (B), by striking (iii)(II) and
			 inserting (iii);
					(B)in subparagraph (C), by striking
			 subsection (k)(3)(A)(iii)(III) and inserting subsection
			 (k)(3)(A)(iii); and
					(C)in subparagraph
			 (D), by striking subsection (k)(3)(A) (ii)(III) or (iii)(II) and
			 inserting subsection (k)(3)(A)(ii)(II) or subsection
			 (k)(3)(A)(iii).
					
